Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 1 of 15                 PageID #: 419




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

TOMMY LEE LANKFORD, JR.,                   :

       Plaintiff,                          :

vs.                                        :      CA 20-0228-MU

ANDREW M. SAUL,                            :
Commissioner of Social Security,
                                           :
       Defendant.



                         MEMORANDUM OPINION AND ORDER

       Plaintiff Tommy Lee Lankford, Jr. brings this action, pursuant to 42 U.S.C. §§

405(g) and 1383(c)(3), seeking judicial review of a final decision of the Commissioner of

Social Security denying his claims for a period of disability, disability insurance benefits,

and supplemental security income. The parties have consented to the exercise of

jurisdiction by the Magistrate Judge, pursuant to 28 U.S.C. § 636(c), for all proceedings

in this Court. (Doc. 18 (“In accordance with provisions of 28 U.S.C. §636(c) and

Fed.R.Civ.P. 73, the parties in this case consent to have a United States magistrate

judge conduct any and all proceedings in this case, . . . order the entry of a final

judgment, and conduct all post-judgment proceedings.”); see also Doc. 19 (order of

reference)). Upon consideration of the administrative record, Plaintiff’s brief, and the
Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 2 of 15                    PageID #: 420




Commissioner’s brief,1 the Court concludes that the Commissioner’s decision denying

benefits should be affirmed.2

                                 I. Procedural Background

       Plaintiff filed applications for disability insurance benefits and supplemental

security income on or about September 28, 2017, alleging disability beginning on

December 16, 2016. (See Doc. 13, PageID. 218-27). Lankford’s claims were initially

denied on December 20, 2017 (id., PageID. 149-61) and, following Plaintiff’s January 4,

2018 request for a hearing before an Administrative Law Judge (“ALJ”) (id., PageID.

165-66), a hearing was conducted before an ALJ on March 7, 2019 (id., PageID. 85-

107). On May 20, 2019, the ALJ issued a decision finding that the claimant was not

disabled and therefore, not entitled to social security benefits. (Id., PageID. 67-75).

More specifically, the ALJ determined at the fourth step of the five-step sequential

evaluation process that Lankford retains the residual functional capacity to perform light

work and, therefore, his past relevant work as a federal screener. (see id., PageID. 70-

74; compare id. with PageID. 102-03). On May 24, 2019, the Plaintiff appealed the

ALJ’s unfavorable decision to the Appeals Council (see id., PageID. 215-17); the

Appeals Council denied Lankford’s request for review on February 21, 2020 (id.,

PageID. 55-57). Thus, the hearing decision became the final decision of the

Commissioner of Social Security.


       1
              The parties waived oral argument. (See Docs. 17 & 20).
       2
                  Any appeal taken from this memorandum opinion and order and judgment shall
be made to the Eleventh Circuit Court of Appeals. (See Doc. 18 (“An appeal from a judgment
entered by a magistrate judge shall be taken directly to the United States court of appeals for
this judicial circuit in the same manner as an appeal from any other judgment of this district
court.”)).


                                               2
Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 3 of 15                 PageID #: 421




       Plaintiff alleges disability due to degenerative disc disease, arthritis, and

peripheral neuropathy. The Administrative Law Judge (ALJ) made the following relevant

findings:

       3.   The claimant has the following severe impairments:
       degenerative disc disease, arthritis, and peripheral neuropathy (20
       CFR 404.1520(c) and 416.920(c)).
                               .      .       .

       4.     The claimant does not have an impairment or combination of
       impairments that meets or medically equals the severity of one of the
       listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20
       CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
       416.926).

                                    .      .       .

       5.    After careful consideration of the entire record, the
       undersigned finds that the claimant has the residual functional
       capacity to perform light work as defined in 20 CFR 404.1567(b) and
       416.967(b) except he can frequently use the right upper extremity
       and left lower extremity for pushing and pulling; occasionally climb
       ramps and stairs, balance, stoop, kneel, crouch, and crawl; and
       never climb ladders, ropes or scaffolds.

                                    .      .       .


       6.    The claimant is capable of performing past relevant work as a
       federal screener. This work does not require the performance of
       work-related activities precluded by the claimant’s residual
       functional capacity (20 CFR 404.1565 and 416.965).

                                    .      .       .


       7.     The claimant has not been under a disability, as defined in the
       Social Security Act, from September 16, 2016, through the date of
       this decision (20 CFR 404.1520(f) and 416.920(f)).

(Doc. 13, PageID. 69, 70 73 & 74 (emphasis in original)).




                                               3
Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 4 of 15                  PageID #: 422




                     II. Standard of Review and Claims on Appeal

       In all Social Security cases, an ALJ utilizes a five-step sequential evaluation

       to determine whether the claimant is disabled, which considers: (1)
       whether the claimant is engaged in substantial gainful activity; (2) if not,
       whether the claimant has a severe impairment; (3) if so, whether the
       severe impairment meets or equals an impairment in the Listing of
       Impairments in the regulations; (4) if not, whether the claimant has the
       RFC to perform her past relevant work; and (5) if not, whether, in light of
       the claimant’s RFC, age, education and work experience, there are other
       jobs the claimant can perform.

Watkins v. Commissioner of Social Sec., 457 Fed. Appx. 868, 870 (11th Cir. Feb. 9,

2012)3 (per curiam) (citing 20 C.F.R. §§ 404.1520(a)(4), (c)-(f), 416.920(a)(4), (c)-(f);

Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004)) (footnote omitted). The

claimant bears the burden, at the fourth step, of proving that he is unable to perform his

previous work. Jones v. Bowen, 810 F.2d 1001 (11th Cir. 1986). In evaluating whether

the claimant has met this burden, the examiner must consider the following four factors:

(1) objective medical facts and clinical findings; (2) diagnoses of examining physicians;

(3) evidence of pain; and (4) the claimant’s age, education and work history. Id. at

1005. Although “a claimant bears the burden of demonstrating an inability to return to

his past relevant work, the [Commissioner of Social Security] has an obligation to

develop a full and fair record.” Schnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987)

(citations omitted). If a plaintiff proves that he cannot do his past relevant work, it then

becomes the Commissioner’s burden—at the fifth step—to prove that the plaintiff is

capable—given his age, education, and work history—of engaging in another kind of




       3
               “Unpublished opinions are not considered binding precedent, but they may be
cited as persuasive authority.” 11th Cir.R. 36-2.


                                              4
Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 5 of 15                    PageID #: 423




substantial gainful employment that exists in the national economy. Phillips, supra, 357

F.3d at 1237; Sryock v. Heckler, 764 F.2d 834, 836 (11th Cir. 1985).

       The task for the Magistrate Judge is to determine whether the Commissioner’s

decision to deny claimant benefits is supported by substantial evidence. Substantial

evidence is defined as more than a scintilla and means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson v.

Perales, 402 U.S. 389, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971). “In determining whether

substantial evidence exists, we must view the record as a whole, taking into account

evidence favorable as well as unfavorable to the Commissioner’s] decision.” Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).4 Courts are precluded, however, from

“deciding the facts anew or re-weighing the evidence.” Davison v. Astrue, 370 Fed.

Appx. 995, 996 (11th Cir. Apr. 1, 2010) (per curiam), citing Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005). And, “[e]ven if the evidence preponderates against the

Commissioner’s findings, [a court] must affirm if the decision reached is supported by

substantial evidence.” Id., citing Crawford v. Commissioner of Social Sec., 363 F.3d

1155, 1158-1159 (11th Cir. 2004).

       On appeal to this Court, Lankford asserts two reasons the Commissioner’s

decision to deny him benefits is in error (i.e., not supported by substantial evidence): (1)

the ALJ erred in finding he can perform the prolonged standing and walking required of

light work; and (2) the ALJ erred in omitting from his RFC determination certain

limitations indicated by Dr. Alton James. Given that both of Plaintiff’s assignments of



       4
               This Court’s review of the Commissioner’s application of legal principles,
however, is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987).


                                                5
Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 6 of 15                  PageID #: 424




error related to the ALJ’s RFC determination, the undersigned considers these errors

under the RFC assessment umbrella.

       A.     ALJ’s RFC Determination and His Consideration of the Opinion of

Non-Examining Physician Dr. Alton James. Plaintiff attacks the ALJ’s RFC

determination, and ultimate decision of non-disability, by arguing that the ALJ erred in

finding he can perform the prolonged standing and walking required of light work and

further erred in omitting from his RFC determination (and his hypothetical to the

vocational expert) certain limitations indicated by Dr. James.

       The responsibility for making the residual functional capacity determination rests

with the ALJ. Compare, e.g., 20 C.F.R. § 404.1546(c) (“If your case is at the

administrative law judge hearing level . . ., the administrative law judge . . . is

responsible for assessing your residual functional capacity.”) with, e.g., Packer v.

Commissioner, Social Sec. Admin., 542 Fed. Appx. 890, 891-892 (11th Cir. Oct. 29,

2013) (per curiam) (“An RFC determination is an assessment, based on all relevant

evidence, of a claimant’s remaining ability to do work despite her impairments. There is

no rigid requirement that the ALJ specifically refer to every piece of evidence, so long as

the ALJ’s decision is not a broad rejection, i.e., where the ALJ does not provide enough

reasoning for a reviewing court to conclude that the ALJ considered the claimant’s

medical condition as a whole.” (internal citation omitted)). A plaintiff’s RFC—which

“includes physical abilities, such as sitting, standing or walking, and mental abilities,

such as the ability to understand, remember and carry out instructions or to respond

appropriately to supervision, co-workers and work pressure[]”—“is a[n] [] assessment of

what the claimant can do in a work setting despite any mental, physical or



                                               6
Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 7 of 15                     PageID #: 425




environmental limitations caused by the claimant’s impairments and related symptoms.”

Watkins v. Commissioner of Social Security, 457 Fed. Appx. 868, 870 n.5 (11th Cir.

Feb. 9, 2012) (citing 20 C.F.R. §§ 404.1545(a)-(c), 416.945(a)-(c)).

       To find that an ALJ’s RFC determination is supported by substantial evidence, it

must be shown that the ALJ has “’provide[d] a sufficient rationale to link’” substantial

record evidence “’to the legal conclusions reached.’” Ricks v. Astrue, 2012 WL

1020428, *9 (M.D. Fla. Mar. 27, 2012) (quoting Russ v. Barnhart, 363 F. Supp. 2d 1345,

1347 (M.D. Fla. 2005)); compare id. with Packer v. Astrue, 2013 WL 593497, *4 (S.D.

Ala. Feb. 14, 2013) (“’[T]he ALJ must link the RFC assessment to specific evidence in

the record bearing upon the claimant’s ability to perform the physical, mental, sensory,

and other requirements of work.’”), aff’d, 542 Fed. Appx. 890 (11th Cir. Oct. 29, 2013);

see also Hanna v. Astrue, 395 Fed. Appx. 634, 636 (11th Cir. Sept. 9, 2010) (per

curiam) (“The ALJ must state the grounds for his decision with clarity to enable us to

conduct meaningful review. . . . Absent such explanation, it is unclear whether

substantial evidence supported the ALJ’s findings; and the decision does not provide a

meaningful basis upon which we can review [a plaintiff’s] case.” (internal citation

omitted)).5 However, in order to find the ALJ’s RFC assessment supported by


       5
                It is the ALJ’s (or, in some cases, the Appeals Council’s) responsibility, not the
responsibility of the Commissioner’s counsel on appeal to this Court, to “state with clarity” the
grounds for an RFC determination. Stated differently, “linkage” may not be manufactured
speculatively by the Commissioner—using “the record as a whole”—on appeal, but rather, must
be clearly set forth in the Commissioner’s decision. See, e.g., Durham v. Astrue, 2010 WL
3825617, *3 (M.D. Ala. Sept. 24, 2010) (rejecting the Commissioner’s request to affirm an ALJ’s
decision because, according to the Commissioner, overall, the decision was “adequately
explained and supported by substantial evidence in the record”; holding that affirming that
decision would require that the court “ignor[e] what the law requires of the ALJ[; t]he court ‘must
reverse [the ALJ’s decision] when the ALJ has failed to provide the reviewing court with
sufficient reasoning for determining that the proper legal analysis has been conducted’” (quoting
(Continued)
                                                 7
Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 8 of 15                     PageID #: 426




substantial evidence, it is not necessary for the ALJ’s assessment to be supported by

the assessment of an examining or treating physician. See, e.g., Packer, supra, 2013

WL 593497, at *3 (“[N]umerous court have upheld ALJs’ RFC determinations

notwithstanding the absence of an assessment performed by an examining or treating

physician.”); McMillian v. Astrue, 2012 WL 1565624, *4 n.5 (S.D. Ala. May 1, 2012)

(noting that decisions of this Court “in which a matter is remanded to the Commissioner

because the ALJ’s RFC determination was not supported by substantial and tangible

evidence still accurately reflect the view of this Court, but not to the extent that such

decisions are interpreted to require that substantial and tangible evidence must—in all

cases—include an RFC or PCE from a physician” (internal punctuation altered and

citation omitted)).

       In this case, the Court finds that the ALJ linked his RFC assessment—that is, a

range of light work with limitations—to specific evidence in the record bearing upon

Lankford’s ability to perform the physical, mental, sensory and other requirements of

work. (Compare Doc. 13, PageID. 70 with generally PageID. 128-133, 272-93 & 342-

85). The ALJ explained in some detail how the medical evidence of record supported

the components of his RFC determination (see id., PageID. 71-73; compare id. with




Hanna, 395 Fed. Appx. at 636 (internal quotation marks omitted))); see also id. at *3 n.4 (“In his
brief, the Commissioner sets forth the evidence on which the ALJ could have relied . . . . There
may very well be ample reason, supported by the record, for [the ALJ’s ultimate conclusion].
However, because the ALJ did not state his reasons, the court cannot evaluate them for
substantial evidentiary support. Here, the court does not hold that the ALJ’s ultimate conclusion
is unsupportable on the present record; the court holds only that the ALJ did not conduct the
analysis that the law requires him to conduct.” (emphasis in original)); Patterson v. Bowen, 839
F.2d 221, 225 n.1 (4th Cir. 1988) (“We must . . . affirm the ALJ’s decision only upon the reasons
he gave.”).



                                                8
Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 9 of 15               PageID #: 427




PageID. 70) and, in particular, the Court observes that the ALJ’s RFC determination is

consistent with objective testing (compare id. with id., PageID. 354-57 (December 12,

2017 x-rays revealed mild C3-4 degenerative disc disease, while x-rays on August 7,

2018, revealed degenerative disc disease and degenerative facet disease of the L-

spine, bilateral medial joint space narrowing of the knees, and degenerative disc

disease of the C-spine)) and objective examination findings of record (compare id. with

id., PageID. 342-35 (emergency room visit by Lankford on December 1, 2016, for hand

and neck pain after moving furniture; though there was local paraspinous tenderness of

the neck with associate muscle spasm exacerbated by neck movements, there was full

ROM of the cervical spine, motor exam was normal, and, importantly, there was full

range of motion in all extremities with no extremity edema, he ambulated without

difficulty, and was noted to have only moderate neck pain); PageID. 353 (examination

by Dr. Becker, on December 12, 2017, revealed decreased range of motion of the C-

spine, some diminished hand grip strength on the right with diminished sensation in the

first two digits of that hand and mildly decreased abduction of the right shoulder, and

while there was some mildly decreased range of motion of the bilateral knees with mild

crepitance he otherwise had good stability of the knees, and, finally, while anterior

thoracolumbar flexion was 0-80 degrees in the supine position, he refused to attempt

bending forward and other movements); PageID. 360 (VA examination on November 8,

2018, revealed Plaintiff’s subjective comment that his back pain had improved with

physical therapy and that he had no complaints other than a request to have his eyes

and ears checked and to see an “ENT” about chronic sinus congestion; physical

examination produced no findings of note and it was observed that Lankford was in no



                                             9
Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 10 of 15                  PageID #: 428




apparent distress and walked with a normal gait); PageID. 363 (examining nurse on

November 8, 2018 noted Plaintiff ambulated without assistance, reported a pain level of

0/10, and was in no distress); PageID. 380 (on August 7, 2018, observation made by a

nurse during Lankford’s scheduled VA clinic visit that he ambulated without assistance

and had no complaints of pain); PageID. 382 (examining VA physician on August 7,

2018 noted Lankford was in no apparent distress, found no ankle edema, found no

cervical, axillary or “supraclav” adenopathy, and noted a normal gait with no motor

deficits); PageID. 384 (June 29, 2018 notation by nurse that Lankford walked into the

VA clinic with no complaints of pain).6 The foregoing predominantly normal objective

findings, combined with the conservative (and infrequent) treatment of Plaintiff’s back,

neck, knee, and left foot pain—back brace, with no prescribed pain medications, as

Plaintiff got relief with over-the-counter Advil, etc.—are consistent with and provide

substantial support for the ALJ’s RFC determination. Moreover, the ALJ’s RFC findings

are entirely consistent with Plaintiff’s reported daily activities. (See id., PageID. 274-81

& 284-93 (functional reports completed both by Lankford and a close personal friend,

Sylvia Swinton, reflect that Plaintiff has no problem with personal care—e.g., dressing,

shaving, using the bathroom, etc.; he can perform normal household chores—like

sweeping, dusting, cleaning, and laundry—and household repairs; he can walk and

exercise from time to time; he can make sandwiches and frozen meals, with the only

apparent barrier to cooking more complete meals being his lack of electricity; he can

shop for sandwich meats, fruits and vegetables; he drives short distances, when he has


       6
             In short, the objective medical evidence of record simply does not “flag” any
reason why Lankford would be unable to perform the walking and standing required of light
work.


                                              10
Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 11 of 15                      PageID #: 429




a car; and he enjoys watching television, reading, going to church, and socializing in-

person and over-the-phone with family and friends); compare id. with PageID. 351-52

(Dr. Eric Becker’s report of examination reflects that Plaintiff reported he can attend to

the activities of daily living, like dressing and bathing, he tries to perform light house

chores, and TV is his hobby)). And, finally, the RFC findings of non-examiner Dr. Alston

James support the ALJ’s RFC determination that Lankford can perform the standing

and walking required of light work. (See Doc. 13, PageID. 77 (finding that Plaintiff can

stand and/or walk about 6 hours in an 8-hour workday)).7

       To the extent Plaintiff argues that the ALJ erred in discounting the opinions of Dr.

Becker related to Plaintiff’s functional limitations (see Doc. 14, PageID. 393-95), this

Court disagrees because Dr. Becker offered no such opinions. According to Plaintiff, Dr.

Becker identified functional limitations in his consultative examination report. (Compare

id. with Doc. 13, PageID. 352 (“Physical Abilities”)). However, it simply cannot be

gainsaid that the functional limitations under “Physical Abilities” that appear on the first

page of Dr. Becker’s report consist of nothing more than Lankford’s own description of

his purported physical abilities, not the doctor’s findings, because this description comes

as a summary before Dr. Becker conducts a Review of Systems and performs his




       7
                 The Court finds that the ALJ articulated a sufficient basis for finding Dr. James’
opinion persuasive (see id., PageID. 72 (“This opinion is persuasive because it is generally
consistent with the record as a whole, including the findings from examination and testing, the
type and amount of treatment the claimant has received, and the claimant’s reported
activities.”)). See Swingle v. Commissioner of the Social Sec. Admin., 2020 WL 6708023, *2
(M.D. Fla. Nov. 16, 2020) (“When evaluating the persuasiveness of medical opinions, the most
important factors are supportability and consistency. . . . Thus, the ALJ ‘will explain how [he/she]
considered the supportability and consistency factors for a medical source’s medical opinions’ in
the determination or decision but is not required to explain how he/she considered the rest of
the factors listed in 20 C.F.R. § 404.1520c(c).” (footnotes omitted)).


                                                11
Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 12 of 15                 PageID #: 430




Physical Examination. (See id., PageID. 352-53). Indeed, no reader of Dr. Becker’s

report would not understand the “Physical Abilities” section as Plaintiff’s own report of

his physical abilities since the few objective findings relative to Plaintiff’s knees and low

back noted by Dr. Becker—that is, mild decreased range of motion of the knees with

mild crepitance but otherwise good stability, antalgic ambulation favoring the left, and

anterior thoracolumbar flexion was 0-80 degrees in the supine position but he refused to

perform other movements (id., PageID. 353)—would not account for an ability to walk

only 15 feet and stand less than 10 minutes listed in the “Physical Abilities” section (see

id., PageID. 352). Accordingly, the Court finds no reversable error in this regard

because Dr. Becker offered no opinions regarding Plaintiff’s functional limitations.

Moreover, to the extent the ALJ mistakenly referred to Dr. Becker’s

observations/findings as an “opinion” (compare Doc. 15, PageID. 408 with Doc. 13,

PageID. 72), any such error was harmless because the ALJ correctly noted that Dr.

Becker did not identify any specific functional limitations and the ALJ’s mistaken

reference did not affect the outcome of the decision. As reflected above, even the

minimal objective findings Dr. Becker made respecting Plaintiff’s knees and back are

not inconsistent with the ALJ’s finding that Lankford can perform the standing and

walking requirements of light work. However, even if those findings were inconsistent

with the ALJ’s RFC determination and somehow constitute an “opinion,” any implicit

rejection of those findings by the ALJ would not be cause for reversal both because, as

the ALJ explicitly stated, Dr. Becker “did not specify any functional limitations” (Doc. 13,

PageID. 72) and also because the consultative examiner’s objective findings are

certainly not consistent with VA records subsequent to Dr. Becker’s December 12, 2017



                                              12
Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 13 of 15                PageID #: 431




examination of Lankford (see id., PageID. 360 (on November 8, 2018, Plaintiff

presented for a checkup with no pain complaints; he was noted by the examining

physician to be in no apparent distress and walking with a normal gait); PageID. 309 &

311 (nurse assessing Lankford on November 8, 2018, noted he ambulated without

assistance, his pain level was 0/10 and he was in no apparent distress); PageID. 380

(nurse’s note on August 7, 2018, that Lankford ambulated without assistance and

voiced no complaints of pain); PageID. 382 (physical examination by physician on

August 7, 2018, revealed a normal gait and no motor deficits); PageID. 384 (June 29,

2018 notation by examining nurse that Plaintiff walked into the VA without assistance

and with no complaints of pain). Cf. Lee v. Saul, 2020 WL 5413773, *5 (M.D. Ala. Sept.

9, 2020) (“The revisions [to Social Security regulations regarding the evaluation of

medical evidence] state that the Commissioner ‘will not defer or give any specific

evidentiary weight, including controlling weight, to any medical opinion(s) or prior

administrative medical finding(s), including those from . . . medical sources.’ 20 C.F.R. §

404.1520c(a). The most important factors to be considered are those of supportability

and consistency, and the persuasiveness of any medical opinion or administrative

finding is considered in light of those two factors.”).

       Plaintiff’s final assignment of error is that the ALJ erred in omitting from his RFC

determination certain limitations specifically noted by Dr. James, namely, concentrated

exposure to noise and vibration. (See Doc. 14, PageID. 397; compare id. with Doc. 13,

PageID. 133 (James’ findings that Lankford should avoid concentrated exposure to

noise and vibration)). Plaintiff contends that given that the ALJ found Dr. James’ opinion

persuasive, he should have included the foregoing noise and vibration limitations in his



                                              13
Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 14 of 15                 PageID #: 432




RFC determination and in his hypothetical to the vocational expert (“VE”) and, further,

that had these limitations been included the VE’s testimony likely would have eliminated

Plaintiff’s past work as a federal screener as a job available to Plaintiff since the D.O.T.

identifies that job as requiring frequent talking and hearing and has a noise intensity

level of moderate. (See Doc. 14, PageID. 398). This Court, however, agrees with the

Defendant that the ALJ’s failure to include Dr. James’ limitations precluding

“concentrated exposure to noise and vibrations” in his RFC determination and in his

hypothetical to the VE is, at most, harmless error because Plaintiff simply has not

established that his past relevant work as a federal screener/airline security

representative required concentrated exposure to noise and vibration. Indeed, the

definition of this work in the Dictional of Occupational Titles, § 372.667-010, reveals that

vibration, as a condition or activity, does not exist and the noise level is Level 3, or a

moderate noise level. Accordingly, no reversible error exists. Cf. Jones v. Commissioner

of Social Sec., 492 Fed.Appx. 70, 73 (11th Cir. Oct. 12, 2012) (finding the ALJ’s failure

to include driving limitation in the hypothetical posed to the VE was harmless because

the functional requirements of the jobs identified by the VE did not appear to involve

driving and Plaintiff made no argument that the essential function of any of these jobs

included driving).

       In light of the foregoing and because Plaintiff raises no other issues, the

Commissioner’s fourth-step determination is due to be affirmed. Compare Land v.

Commissioner of Social Sec., 494 Fed.Appx. 47, 49 & 50 (11th Cir. Oct. 26, 2012)

(“[S]tep four assesses the claimant’s RFC to determine whether the claimant is capable

of performing ‘past relevant work.’ . . . A claimant’s RFC takes into account both



                                              14
Case 1:20-cv-00228-MU Document 21 Filed 03/07/21 Page 15 of 15                  PageID #: 433




physical and mental limitations. . . . Because more than a scintilla of evidence supported

the ALJ’s RFC assessment here, we will not second-guess the Commissioner’s

determination.”) with Phillips, supra, 357 F.3d at 1238-1239 (“At the fourth step, the ALJ

must assess: (1) the claimant’s residual functional capacity []; and (2) the claimant’s

ability to return to [his] past relevant work. As for the claimant’s RFC, the regulations

define RFC as that which an individual is still able to do despite the limitations caused

by his or her impairments. Moreover, the ALJ will assess and make a finding about the

claimant’s residual functional capacity based on all the relevant medical and other

evidence in the case. Furthermore, the RFC determination is used both to determine

whether the claimant: (1) can return to [his] past relevant work under the fourth step;

and (2) can adjust to other work under the fifth step . . . . If the claimant can return to

[his] past relevant work, the ALJ will conclude that the claimant is not disabled. If the

claimant cannot return to [his] past relevant work, the ALJ moves on to step 5.” (internal

citations, quotation marks, and brackets omitted; brackets added)).

                                       CONCLUSION

       It is ORDERED that the decision of the Commissioner of Social Security denying

Plaintiff benefits be affirmed.

       DONE and ORDERED this the 5th day of March, 2021.

                                           s/P. Bradley Murray
                                           UNITED STATES MAGISTRATE JUDGE




                                              15
